Exhibit 10.12

GENZYME CORPORATION

1997 EQUITY INCENTIVE PLAN

1.     Purpose

The purpose of the Genzyme Corporation 1997 Equity Incentive Plan (the “Plan”)
is to attract and retain key employees and consultants of the Company and its
Affiliates, to provide an incentive for them to achieve long-range performance
goals, and to enable them to participate in the long-term growth of the Company
by granting them Awards with respect to the Company’s Common Stock.  Certain
capitalized terms used herein are defined in section 7 below.

2.             Administration

The Plan shall be administered by the Committee.   The Committee shall determine
the terms and conditions of the Awards.  The Committee shall have authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the operation of the Plan as it shall from time to time consider
advisable, and to interpret the provisions of the Plan.  The Committee’s
decisions shall be final and binding.  To the extent permitted by applicable
law, the Committee may delegate to one or more executive officers of the Company
the power to make Awards to Participants and all determinations under the Plan
with respect thereto, provided that the Committee shall fix the maximum amount
of such Awards for all such Participants and a maximum for any one Participant.

3.             Eligibility

All employees and consultants of the Company or any Affiliate capable of
contributing significantly to the successful performance of the Company are
eligible to be Participants in the Plan, other than persons deemed to be
officers or directors of the Company within the meaning of the corporate
governance rules for Nasdaq National Market companies.  The Committee, in its
sole discretion, shall determine from the group of eligible persons whether an
individual shall be a Participant under the Plan.

4.             Stock Available for Awards

(a)     Amount.  Subject to adjustment under subsection (b), Awards may be made
under the Plan for up to 27,664,300 shares of Genzyme General Stock.  If any
Award expires or is terminated unexercised or is forfeited or settled in a
manner that results in fewer shares outstanding than were awarded, the shares
subject to such Award, to the extent of such expiration, termination, forfeiture
or decrease, shall again be available for award under the Plan.  Common Stock
issued through the assumption or substitution of outstanding grants from an
acquired company shall not reduce the shares available for Awards under the
Plan.  Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.

(b)     Adjustment.  In the event of any stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares or other transaction that affects the
Common Stock such that an adjustment is required in order to preserve the
benefits intended to be provided by the Plan, then the Committee shall equitably
adjust any or all of (i) the number and kind of shares in respect of which
Awards may be made under the Plan, (ii) the number and kind of shares subject to
outstanding Awards and (iii) the exercise price with respect to any of the
foregoing, provided that the number of shares subject to any Award shall always
be a whole number, and if considered appropriate, the Committee may make
provision for a cash payment with respect to an outstanding Award. 
Notwithstanding the foregoing, unless otherwise determined by the Committee, no
adjustment will be made for dividends of one series of Common Stock paid on
another series of Common Stock.

1


--------------------------------------------------------------------------------


 

5.     Stock Options

(a)     Grant of Options.  Subject to the provisions of the Plan, the Committee
may grant Options to purchase shares of Common Stock.  The Committee shall
determine the number of shares subject to each Option and the exercise price
therefor, which shall not be less than 100% of the Fair Market Value of the
Common Stock as of the Pricing Date.  The Plan does not provide for the granting
of incentive stock options meeting the requirements of Section 422 of the Code.

(b)     Terms and Conditions.  Each Option shall be exercisable at such times
and subject to such terms and conditions as the Committee may specify in the
applicable grant or thereafter.  The Committee may impose such conditions with
respect to the exercise of Options, including conditions relating to applicable
federal or state securities laws, as it considers necessary or advisable.

(c)     Payment.  No shares shall be delivered pursuant to any exercise of an
Option until payment in full of the exercise price therefor is received by the
Company.  Such payment may be made in whole or in part in cash or, to the extent
permitted by the Committee at or after the grant of the Option, by delivery of a
note or other commitment satisfactory to the Committee or shares of Common Stock
owned by the optionee, including Restricted Stock, or by retaining shares
otherwise issuable pursuant to the Option, in each case valued at their Fair
Market Value on the date of delivery or retention, or such other lawful 
consideration, including a payment commitment of a financial or brokerage
institution, as the Committee may determine.

6.             General Provisions Applicable to Awards

(a)     Documentation.  Each Award under the Plan shall be evidenced by a
writing delivered to the Participant specifying the terms and conditions thereof
and containing such other terms and conditions not inconsistent with the
provisions of the Plan as the Committee considers necessary or advisable to
achieve the purposes of the Plan or to comply with applicable tax and regulatory
laws and accounting principles.

(b)     Committee Discretion.  The terms of each Award need not be identical,
and the Committee need not treat Participants uniformly.  Except as otherwise
provided by the Plan or a particular Award, any determination with respect to an
Award may be made by the Committee at the time of grant or at any time
thereafter.

(c)     Dividends and Cash Awards.  In the discretion of the Committee, any
Award under the Plan may provide the Participant with (i) dividends or dividend
equivalents payable (in cash or in the form of Awards under the Plan) currently
or deferred with or without interest and (ii) cash payments in lieu of or in
addition to an Award.

(d)     Termination of Employment.  The Committee shall determine the effect on
an Award of the disability, death, retirement or other termination of employment
of a Participant and the extent to which, and the period during which, the
Participant’s legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder.

(e)     Change in Control.  In order to preserve a Participant’s rights under an
Award in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may, at the time an Award is made or
at any time thereafter, take one or more of the following actions: (i) provide
for  the acceleration of any time period relating to the exercise or payment of
the Award, (ii) provide for payment to the Participant of cash or other property
with a Fair Market Value equal to the amount that would have been received upon
the exercise or payment of the Award had the Award been exercised or paid upon
the change in control, (iii) adjust the terms of the Award in a manner
determined by the Committee to reflect the change in control, (iv) cause the
Award to be assumed, or new rights substituted therefor, by

2


--------------------------------------------------------------------------------


 

another entity, or (v) make such other provision as the Committee may consider
equitable to Participants and in the best interests of the Company.

(f)     Transferability.  In the discretion of the Committee, any Award may be
made transferable upon such terms and conditions and to such extent as the
Committee determines.  The Committee may in its discretion waive any restriction
on transferability.

(g)     Loans.  The Committee may authorize the making of loans or cash payments
to Participants in connection with the grant or exercise of any Award under the
Plan, which loans may be secured by any security, including Common Stock,
underlying or related to such Award (provided that the loan shall not exceed the
Fair Market Value of the security subject to such Award), and which may be
forgiven upon such terms and conditions as the Committee may establish at the
time of such loan or at any time thereafter.

(h)     Withholding Taxes.  The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability.  The Company and its Affiliates may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to the Participant.  In the Committee’s discretion, such
tax obligations may be paid in whole or in part in shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value on the date of  delivery.

(i)     Foreign Nationals.  Awards may be made to Participants who are foreign
nationals or employed outside the United States on such terms and conditions
different from those specified in the Plan as the Committee considers necessary
or advisable to achieve the purposes of the Plan or to comply with applicable
laws.

(j)     Amendment of Award.  The Committee may amend, modify or terminate any
outstanding Award, including substituting therefor another Award of the same or
a different type, changing the date of exercise or realization, provided that
the Participant’s consent to such action shall be required unless the Committee
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

7.             Certain Definitions

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.

“Award” means any Stock Option granted under the Plan.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

“Committee” means one or more committees each comprised of not less than two
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof.

“Common Stock” or “Stock” means the common stock, $.01 par value, of the
Company.

“Company” means Genzyme Corporation.

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death.  In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.

3


--------------------------------------------------------------------------------


 

“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.

 “Participant” means a person selected by the Committee to receive an Award
under the Plan.

“Pricing Date” means the date on which the Award is granted, except that the
Committee may provide that the Pricing Date for an Award granted to a new
employee or consultant shall be the date on which the recipient is hired or
engaged if the grant of the Award occurs within 90 days of the date such
employment or engagement commences.

“Stock Option” or “Option” means an option to purchase shares of Common Stock
awarded to a Participant under Section 5.

8.     Miscellaneous

(a)     Rights Limited.  Any Award made under the Plan shall be made in the sole
discretion of the Committee, or its delegate as appointed in accordance with the
Plan, and no prior Award shall entitle a person to any future Award.  In no
event shall the Plan, or any Award made under the Plan, form a part of an
employee’s or consultant’s contract of employment or service, if any.  Neither
the Plan, nor any Award made under the Plan, shall confer upon any employee or
consultant of the Company or its Affiliate any right with respect to the
continuance of his or her employment by, or other service with, the Company or
its Affiliate, nor shall they limit the right of the Company or its Affiliate to
terminate the employee or consultant or otherwise change the terms of service. 
The loss of existing or potential profit in an Award shall not constitute an
element of damages in the event of termination of employment or service for any
reason, even if the termination is in violation of an obligation of the Company
or its Affiliate to the Participant.

(b)     No Rights as Stockholder.  Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed under
the Plan until he or she becomes the holder thereof.  A Participant to whom
Common Stock is awarded shall be considered the holder of the Stock at the time
of the Award except as otherwise provided in the applicable Award.

(c)     Effective Date.  The Plan shall be effective on October 16, 1997.

(d)     Amendment of Plan.  The Board may amend, suspend or terminate the Plan
or any portion thereof at any time.

(e)     Governing Law.  The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of Massachusetts.

Approved by the Board of Directors on October 16,1997.

 

Amended by the Board of Directors on March 24, 1999.

 

Amended by the Board of Directors on August 26, 1999.

 

Amended by the Compensation Committee on March 2, 2000.

 

Amended by the Compensation Committee on February 9, 2001.

 

Amended by the Compensation Committee on May 30, 2001.

 

2-for-1 stock split on 6/1/01.

 

Amended by the Compensation Committee on May 29, 2002.

 

Amended by the Compensation Committee on February 26, 2003.

 

Amended by the Board of Directors on June 30, 2003.

 

Amended by the Board of Directors on March 14, 2005.

 

Amended by the Board of Directors on December 4, 2006

 

4


--------------------------------------------------------------------------------